Case: 1:18-md-02820-SNLJ Doc. #: 586 Filed: 06/11/21 Page: 1 of 1 PageID #: 16234




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION

                                                       )
 IN RE: DICAMBA HERBICIDES                             )   MDL No. 1:18-md-2820 SNLJ
 LITIGATION                                            )   ALL CASES
                                                       )

                     NOTICE OF WITHDRAWAL OF SPEER LAW FIRM, P.A.


         Comes Now, Janice E. Stanton as Trustee for Speer Law Firm, P.A. to advise this Court of the

 withdrawal of Speer Law Firm, P.A. as counsel for various plaintiffs in this litigation. In support of this

 Notice I submit the following information:

         1.     Attorney Charles F. Speer, the sole attorney with Speer Law Firm, P.A. (“Firm”), died on

 April 11, 2021.

         2.     I was appointed as Trustee for the Firm by Jackson County Circuit Court on May 13,

 2021.

         3.     I oversaw the transfer of the Firm’s clients that were a part of this litigation to other

 counsel.

         4.     The Firm has no other business before this Court in this litigation.

         WHEREFORE, Speer Law Firm, P.A. hereby withdraws as counsel for Plaintiffs in this

 litigation.

 Dated: June 11, 2021                         STANTON & REDLINGSHAFER, L.L.C.

                                              By____/s/ Janice E. Stanton_____________
                                               Janice E. Stanton (MO 34055)
                                               STANTON & REDLINGSHAFER, L.L.C.
                                               104 W. 9th Street, Suite 303
                                               Kansas City, MO 64105
                                               Phone: (816) 421-7770
                                               Fax: (816) 421-7773
                                               jstanton@sr-lawfirm.com
                                               Trustee for Speer Law Firm, P.A.
